NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-2604
                                     _____________

                               ELTON EUGENE HILL, II,

                                                      Appellant

                                            v.

                       SUPERINTENDENT MAHANOY SCI;
                      ATTORNEY GENERAL PENNSYLVANIA
                               _____________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 D.C. No. 1-10-cv-00574
                    District Judge: Honorable Christopher C. Conner

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 13, 2019

           Before: CHAGARES, JORDAN, and RESTREPO, Circuit Judges.

                                (Filed: October 11, 2019)

                                _____________________

                                       OPINION*
                                _____________________




*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
CHAGARES, Circuit Judge.

       In this appeal of a denial of a § 2254 habeas petition, this Court granted a

certificate of appealability on one issue: was petitioner Elton Hill’s trial counsel

ineffective for failing to move to suppress statements that Hill made following a

polygraph? The Pennsylvania courts answered no, and the District Court held that this

answer was not an unreasonable application of federal law. We will affirm.

                                              I.

       We write for the parties and so recite only the facts necessary to our disposition.

       After driving home from a party, Hill and a friend were discussing their desire to

beat up another young man in their class. Hill was 17 years old. They walked to their

classmate’s house, where his family was sleeping — their classmate in one room, his

father in another, and his mother in a third with two younger children. Hill’s friend

entered the house, while Hill claims he retrieved and waited in it.

       Wielding a baseball bat, Hill’s friend entered the room where the mother and

children were sleeping. He awoke the mother, threatened to injure her sleeping children

with the bat, and raped her. The father then burst in, subdued the attacker, and ran

outside. Hill sped away in his car and, when the father drove after him, Hill tried to run

him off the road.

       The next morning, police officers interviewed Hill at his house. One of them was

Daniel Kelly. Hill gave a short statement. Three days later at the police station, Hill

answered questions and provided a more detailed statement, after which he was arrested

and charged with various offenses. Hill’s parents hired an attorney.
                                              2
       Hill’s attorney decided that a polygraph exam would benefit Hill’s case, since he

was persuaded that Hill never entered the house. He reviewed the polygraph questions

beforehand and trusted the detective who would administer the exam, Joseph Steenson.

The attorney advised Hill to tell the truth, but said nothing about post-polygraph

questioning. Hill executed a signed waiver of his rights under Miranda v. Arizona, 384

U.S. 436 (1966). That form has been lost, but it apparently indicated that Hill would

“consent to talk with” Steenson and mentioned polygraphs multiple times. Joint

Appendix 124.

       Hill took the polygraph and failed. He then gave Steenson a contradictory written

statement. Steenson left the room, and Kelly entered. Kelly interrogated Hill about the

discrepancies in his statements, and Hill provided further incriminating details.

       At trial, the prosecution tried to discredit Hill due to his inconsistent statements.

Kelly testified that he had confirmed with Hill that he was aware of his Miranda rights

before the post-polygraph questioning, and Hill testified that he knew he had the right to

stop the questioning or remain silent at any time during that interview. Hill was

convicted by a jury of numerous crimes.

       After losing his direct appeal, Hill sought collateral relief under the Pennsylvania

Post Conviction Relief Act (PCRA). At the PCRA hearing, Hill testified that Kelly

offered no further Miranda warnings before the post-polygraph questioning and that he

had asked for his attorney. But Kelly again testified that he had confirmed Hill knew his

Miranda rights and that Hill never asked for his attorney. Hill’s attorney also testified. In

addition to explaining why he thought the polygraph itself would be beneficial, Hill’s
                                              3
attorney testified that he did not believe that the post-polygraph statements were harmful

at trial because he thought that the jury would understand a scared kid giving accounts

with some inconsistencies. He also testified that he felt the statements might even have

been beneficial, since Hill was consistent that he never entered the home. That, he

explained, was why he did not move to suppress them.

       The PCRA court denied relief. It found that the agreed-upon polygraph process

encompassed the post-polygraph questioning and credited Kelly’s testimony that Hill did

not invoke his right to silence or to counsel. Thus, it held that Hill’s attorney was not

ineffective for declining to move to suppress. A divided Pennsylvania Superior Court

originally reversed, holding that the written waiver did not extend to post-polygraph

questioning. Pennsylvania v. Hill, 42 A.3d 1085 (Pa. Super. Ct. 2012). But that decision

was itself reversed by the Pennsylvania Supreme Court, which concluded that the

Superior Court had overlooked the trial testimony that Hill was aware of his Miranda

rights during this interview (among other errors). Pennsylvania v. Hill, 104 A.3d 1220

(Pa. 2014). On remand, the Superior Court affirmed that the PCRA court’s findings of

fact demonstrated that Hill voluntarily made his post-polygraph statements and a motion

to suppress would have been without merit. Pennsylvania v. Hill, No. 646 MDA 2011,

2015 WL 6875004 (Pa. Super. Ct. July 10, 2015).

       Hill then petitioned for habeas relief under § 2254, which the District Court

denied. This timely appeal followed.




                                              4
                                             II.

       The District Court had jurisdiction under 28 U.S.C. § 2254, and we have appellate

jurisdiction under 28 U.S.C. § 1291 and 28 U.S.C. § 2253. Since the District Court held

no evidentiary hearing, our review is plenary. McKeever v. Warden SCI-Graterford, 486

F.3d 81, 83 (3d Cir. 2007).

                                             III.

       We review Hill’s claim of ineffective assistance of counsel “[u]nder the doubly

deferential judicial review that applies to a Strickland claim evaluated under the

§ 2254(d)(1) standard.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009). Under

Strickland, “[j]udicial scrutiny of counsel’s performance must be highly deferential” and

“must indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Strickland v. Washington, 466 U.S. 668, 689 (1984).

And under § 2254(d), federal habeas relief may not be granted unless the earlier state

court’s decision “was contrary to” or “involved an unreasonable application of” federal

law then clearly established by the Supreme Court, or “was based on an unreasonable

determination of the facts” in light of the record before the state court. Harrington v.

Richter, 562 U.S. 86, 100 (2011). Our inquiry is limited to “whether there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

       The state courts held that Hill’s attorney was not ineffective because a motion to

suppress would not have been meritorious. The merits of a motion to suppress turn on

whether Hill’s uncounseled post-polygraph statements were made voluntarily,

knowingly, and intelligently based on the totality of the circumstances. See Wyrick v.
                                              5
Fields, 459 U.S. 42, 47–48 (1982). The circumstances suggest that they were. There was

“clear evidence that [Hill] understood [his] right[s] and was aware of his power to stop

questioning at any time or to speak to an attorney at any time” during post-polygraph

questioning. Id. at 48. Most clear of all, Hill himself testified at trial that he knew and

understood his rights at the time. Hill now emphasizes that he was a minor

unexperienced with the criminal-justice system, which he argues the state courts

unreasonably ignored. But there is no indication in the record that he failed “to

understand the rights he was waiving, or what the consequences of that waiver would

be,” because of his age or inexperience. Fare v. Michael C., 442 U.S. 707, 726 (1979).

Though technically a minor, Hill was only four months away from his eighteenth

birthday. He testified at trial that he did well in school, had good SAT scores, had an

interest in computer programming, and planned to go to college. “There is no indication

that he was of insufficient intelligence” or was otherwise “unable to understand the

nature of his actions.” Id. Concluding that Hill’s counsel performed effectively when he

declined to move to suppress the post-polygraph statements was not an unreasonable

application of federal law.

                                             IV.

       For these reasons, we will affirm the judgment of the District Court.




                                              6